Citation Nr: 9905202	
Decision Date: 02/25/99    Archive Date: 03/03/99

DOCKET NO.  97-02 343	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina



THE ISSUES

1.  Entitlement to service connection for claimed flat feet.  

2.  Entitlement to service connection for claimed 
gastroenteritis.  

3.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for post-traumatic 
stress disorder (PTSD).  



REPRESENTATION

Appellant represented by:	The American Legion





WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Scott Craven



INTRODUCTION

The veteran had active military service from July 1969 to 
July 1973.

In May 1991, the RO denied the veteran's original claim of 
service connection for PTSD.  The veteran was notified of 
this determination, but did not file a timely appeal.  

The Board of Veterans' Appeals (Board) receives this case on 
appeal from a February 1994 decision of the RO, which 
determined that new and material evidence had been submitted 
to reopen the veteran's claim of service connection for PTSD, 
but denied the claim on the merits.  

In an August 1996 decision, the Board determined that the May 
1991 RO decision was not clearly and unmistakably erroneous.  
The Board also acknowledged that a Notice of Disagreement had 
been submitted in regard to the February 1994 decision, but 
that a statement of the case had not been issued.  A 
statement of the case was subsequently issued by the RO and 
the appeal was timely perfected by the veteran.  

The Board notes that in Barnett v. Brown, 8 Vet. App. 1, 4 
(1995); aff'd 83 F.3d 1380 (Fed. Cir. 1996), the United 
States Court of Veterans Appeals (Court) held that the new 
and material evidence requirement is a material legal issue 
which the Board has a legal duty to address, regardless of 
the RO's actions.  Thus, the Board will first address the 
issue as characterized on the preceding page, namely whether 
new and material evidence has been submitted to reopen the 
veteran's claim of service connection for PTSD.  The Board 
will then, if otherwise appropriate, consider the merits of 
his claim.  

The Board has also received this case on appeal from an 
October 1996 decision of the RO, which denied the veteran's 
claims of service connection for flat feet and 
gastroenteritis.  



FINDINGS OF FACT


1.  All relevant evidence for an equitable disposition of the 
veteran's appeal has been obtained.  

2.  No competent evidence has been presented to show that the 
veteran currently is suffering from disability manifested by 
flat feet due to disease or injury which was incurred in or 
aggravated by service.  

3.  No competent evidence has been presented to show that the 
veteran currently is suffering from disability manifested by 
gastroenteritis due to disease or injury which was incurred 
in or aggravated by service.  

4.  New evidence, which bears directly and substantially on 
the veteran's claim of service connection for PTSD and is so 
significant that it must be considered in order to fairly 
decide the merits of the veteran's claim, has been presented.  



CONCLUSIONS OF LAW

1.  A well-grounded claim of service connection for flat feet 
has not been presented.  38 U.S.C.A. §§  1101, 1110, 5107, 
7104 (West 1991 & Supp. 1998); 38 C.F.R. § 3.303 (1998).  

2.  A well-grounded claim of service connection for 
gastroenteritis has not been presented.  38 U.S.C.A. §§  
1101, 1110, 5107, 7104 (West 1991 & Supp. 1998); 38 C.F.R. 
§ 3.303 (1998).  

3.  New and material evidence has been submitted to reopen 
the veteran's claim of service connection for PTSD.  38 
U.S.C.A. §§ 5107, 5108, 7104, 7105 (West 1991 & Supp. 1998); 
38 C.F.R. §§ 3.104(a), 3.156(a) (1998).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Factual Background

In connection with the May 1991 rating decision, the RO 
considered evidence including the veteran's service medical 
records; VA treatment records, reflecting treatment from 
February 1981 to January 1991; a February 1990 VA 
examination; an April 1991 VA psychiatric examination; lay 
statements by the veteran; and records from the Army & Joint 
Services Environmental Support Group and the Marine Corps 
Historical Center.

The service medical records show that, on entrance 
examination in July 1969, the veteran's feet, abdomen, 
viscera and psychiatric symptomatology were reported to be 
clinically normal.  The veteran indicated that he had had 
foot trouble but no stomach, liver or intestinal trouble.  In 
August 1972, he was reported to have had diarrhea for one day 
and was diagnosed with gastroenteritis.  On discharge 
examination in July 1973, the veteran's feet, abdomen, 
viscera and psychiatric symptomatology were reported to be 
clinically normal.

On VA examination in February 1990, the veteran was reported 
to have had an episode of diarrhea in 1972.  His digestive 
and musculoskeletal systems were reported to be clinically 
normal.  An examination of the nervous system revealed that 
he was depressed and concerned about his ability to keep a 
job.  The veteran was diagnosed with mental deterioration, 
sequelae to chronic alcoholism, and history of ankle fracture 
with no sequelae.

On an April 1991 VA psychiatric examination, the veteran 
reported that he had nightmares and that he would think of 
the sounds he heard at night as sounds of enemy troops or 
bombs.  He was diagnosed with PTSD.  The examiner indicated 
that the veteran's history and symptoms were somewhat 
atypical in that the stressor he seemed to experience was not 
a sudden, overwhelming kind of experience but related to long 
periods of isolation and anxiety.  His symptoms were reported 
not to be clearly connected with a single stressor.

The evidence submitted since the May 1991 decision includes 
VA treatment records, reflecting treatment from February 1981 
to December 1994; a Marines in Vietnam 1954-1973 report; 
hearing testimony from a May 1994 hearing at the RO; private 
medical records from South Carolina Vocational Rehabilitation 
Department, reflecting treatment in February 1992; private 
medical records from Stephen Lokke, M.D., reflecting 
treatment in February 1992; records from the Social Security 
Administration, dated from January 1989 to February 1993; and 
private medical records from Ebenezer Medical Center, 
reflecting treatment from June 1988 to June 1991.

During a hearing at the RO in May 1994, the veteran reported 
that his primary duty as a radio relay operator had exposed 
him to life-threatening stressors in Vietnam.  He indicated 
that he had been able to see combat in service and that this 
had made him nervous.

Received in January 1995 were private medical records from 
the South Carolina Vocational Rehabilitation Department, 
reflecting treatment in February 1992.  An examination of the 
veteran's abdomen was reported to show no lesions, 
organomegaly or masses.  His gait was reported to be within 
normal limits and he was reported to have full range of 
motion.  He was also reported to be anxious and depressed.

Received in January 1995 were private medical records from 
Stephen Lokke, M.D., reflecting treatment in February 1992.  
On examination, the veteran reported that he had been 
disabled since 1973 when he was discharged from service.  He 
indicated that he would see the Viet Cong if he went into the 
woods and that he was always in danger.  He reported that he 
could not adjust from his time in service.  The veteran was 
diagnosed with atypical psychosis and possible PTSD from 
Vietnam.

Received in January 1995 was an April 1992 psychiatric 
examination from the Social Security Administration.  Here, 
the examiner noted specific references to the veteran's 
medical history, including prior diagnoses of PTSD.  The 
veteran was reported to have psychotic features and 
deterioration that were persistent and evidenced by delusions 
or hallucinations and emotional withdrawal and/or isolation.  

The examiner also referenced a previous report by Dr. Lokke 
which indicated atypical psychosis with paranoid ideation and 
social isolation, including his seeing the Viet Cong in the 
woods.  The veteran was reported to have recurrent and 
intrusive recollections of a traumatic experience that were a 
source of marked distress and he was diagnosed with PTSD.  






II.  Analysis

A.  Service Connection for Flat Feet and Gastroenteritis

Service connection may be granted for a disability resulting 
from a disease or injury which was incurred or aggravated 
during active duty.  38 U.S.C.A. § 1110 (West 1991 & Supp. 
1998); 38 C.F.R. § 3.303 (1998).  That an injury or disease 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b) (1998).  The regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1998).

The threshold question to be answered is whether the veteran 
has presented well-grounded (i.e., plausible) claims.  If he 
has not, the claims must fail and there is no further duty to 
assist in the development of the claims.  38 U.S.C.A. 
§ 5107(a) (West 1991 & Supp. 1998); Murphy v. Derwinski, 1 
Vet. App. 78 (1990).  

In order to show that a claim for service connection is well 
grounded, there must be competent evidence of (1) a current 
disability; (2) incurrence or aggravation of a disease or 
injury in service; and (3) a nexus between the in-service 
injury or disease and the current disability.  See Caluza v. 
Brown, 7 Vet. App. 498 (1995).  Although the claim need not 
be conclusive, it must be accompanied by evidence, not just 
allegations, in order to be considered well grounded.  Tirpak 
v. Derwinski, 2 Vet. App. 609 (1992).  

The veteran contends, in essence, that he incurred flat feet 
and gastroenteritis in service.  However, he has submitted no 
competent evidence to support his lay assertions that he 
currently is suffering residual disability manifested by flat 
feet or gastroenteritis which was incurred in or aggravated 
by service.  

The service medical records show that, in August 1972, the 
veteran was reported to have had diarrhea for one day and was 
diagnosed with gastroenteritis.  On discharge examination in 
July 1973, the veteran's feet, abdomen and viscera were 
reported to be clinically normal.  There was no indication of 
complaint, treatment or diagnosis for flat feet or 
gastroenteritis.

On VA examination in February 1990, the veteran's 
musculoskeletal and digestive systems were reported to be 
clinically normal.  There was no indication of complaint, 
treatment or diagnosis for flat feet or gastroenteritis.

Also, in February 1992, private medical records from the 
South Carolina Vocational Rehabilitation Department reported 
that the veteran's abdomen showed no lesions, organomegaly or 
masses and that his gait was within normal limits.

The Board is cognizant of the veteran's contentions regarding 
flat feet and gastroenteritis.  However, in the absence of 
competent evidence of current disabilities, well-grounded 
claims of service connection have not been submitted.  
Caluza, 7 Vet. App. 498; Brammer v. Derwinski, 3 Vet. App. 
223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).  The veteran, as a lay person, is not qualified to 
proffer medical opinions or diagnoses.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  

Thus, since the veteran has not presented medical evidence 
demonstrating that he has flat feet or gastroenteritis, the 
Board must conclude that the veteran has failed to meet his 
initial burden of producing evidence of well-grounded claims 
of service connection. 

In claims that are not well grounded, VA does not have a 
statutory duty to assist the veteran in developing facts 
pertinent to his claim.  VA, however, may be obligated under 
38 U.S.C.A. § 5103(a) (West 1991 & Supp. 1998) to advise a 
veteran of evidence needed to complete his application.  This 
obligation depends upon the particular facts of the case and 
the extent to which the Secretary of VA has advised the 
veteran of the evidence necessary to be submitted with a VA 
benefits claim.  Robinette v. Brown, 8 Vet. App. 69 (1995).  

The Board finds that a remand is not required in this case.  
The veteran has not put VA on notice that competent evidence 
exists that supports his claims that he currently has flat 
feet and gastroenteritis due to service.  

Consequently, the RO has met its burden under 38 U.S.C.A. 
§ 5103(a) (West 1991 & Supp. 1998) by informing the veteran 
of the evidence necessary to complete his application for 
benefits.  By this decision, the Board is informing the 
veteran of the evidence necessary to make his claims, as set 
forth above, well grounded.



B.  New and Material Evidence

In order to establish service connection for a disability, 
there must be objective evidence that establishes that such 
disability either began in or was aggravated by service, or 
was proximately due to or the result of a service-connected 
disability.  38 U.S.C.A. § 1110 (West 1991 & Supp. 1998); 
38 C.F.R. §§ 3.303, 3.310 (1998).

As noted hereinabove, the RO previously denied the veteran's 
claim of service connection for PTSD in May 1991.  This 
decision is final and the claim of service connection may not 
be reopened and reviewed on a de novo basis unless new and 
material evidence is submitted.  38 U.S.C.A. §§ 5108, 7104 
(West 1991 & Supp. 1998); 38 C.F.R. §§ 3.104(a), 3.156, 
20.1104, 20.1105 (1998).

The issue of new and material evidence must be addressed in 
the first instance by the Board because this issue goes to 
the Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  If 
the Board finds that no such evidence has been offered, that 
is where the analysis must end, and what the RO may have 
determined in this regard is irrelevant.  Barnett, 83 F.3d at 
1383.  Further analysis, beyond the evaluation of whether the 
evidence submitted in the effort to reopen is new and 
material, is neither required nor permitted.  Id. at 1384.  
Any finding entered when new and material evidence has not 
been submitted "is a legal nullity."  Butler v. Brown, 9 
Vet. App. 167, 171 (1996).

The Court of Veterans Appeals (Court) has held that the Board 
must perform a two-step analysis to reopen a claim based on 
new evidence.  First, the Board must determine whether the 
evidence is "new and material."  Second, if the Board 
determines that the claimant has produced new and material 
evidence, the claim is reopened and the Board must evaluate 
the merits of the claim in light of all the evidence, both 
old and new.  Manio v. Derwinski, 1 Vet. App. 144 (1991).  

New and material evidence means evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1998).  
See also Hodge v. West, 155 F.3d 1356 (Fed.Cir. 1998).  This 
regulation emphasizes the importance of ensuring that the 
evidentiary record is complete before a ratings decision is 
made.  See Hodge, supra.

Furthermore, in order to reopen a previously and finally 
disallowed claim (decided by the Board or RO) there must be 
new and material evidence presented or secured since the time 
that the claim was finally disallowed on any basis, not only 
since the time that the claim was last disallowed on the 
merits.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  

Thus, in the present case, new and material evidence must 
have been submitted since the May 1991 decision in order to 
reopen the veteran's claim.  It should also be pointed out 
that, in determining whether evidence is new and material, 
"credibility of the evidence must be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

Upon review of the record, the Board finds that, other than 
some duplicate copies of VA treatment records, the additional 
evidence which has been submitted is new.

In addition, there is new evidence, particularly the February 
treatment records from Stephen Lokke, M.D. and an April 1992 
psychiatric examination from the Social Security 
Administration, that is relevant to the claim of service 
connection and instrumental in ensuring a complete 
evidentiary record for evaluation of the claim.  See Hodge, 
supra.  

In February 1992, Dr. Lokke reported that the veteran had 
indicated that he was always in danger and, if he went into 
the woods, he would see the Viet Cong.  The veteran was 
diagnosed with atypical psychosis and possible PTSD from 
Vietnam.

In April 1992, a psychiatric examination by the Social 
Security Administration referenced the report by Dr. Lokke 
which had indicated atypical psychosis with paranoid ideation 
and social isolation, as illustrated by the veteran reporting 
that he would see the Viet Cong in the woods.  The veteran 
was reported to have recurrent and intrusive recollections of 
a traumatic experience that were a source of marked distress 
and he was diagnosed with PTSD.

The Board finds that this new evidence is so significant that 
it must be considered in order to fairly decide the merits of 
the veteran's claim.  See 38 C.F.R. § 3.156(a) (1998); Hodge, 
supra.  Consequently, the new evidence is material.  Thus, 
since new and material evidence has been submitted, the 
veteran's claim of service connection for PTSD is reopened 
and a de novo review of the claim is warranted.  



ORDER

Service connection for flat feet is denied, as a well-
grounded claim has not been submitted.  

Service connection for gastroenteritis is denied, as a well-
grounded claim has not been submitted.  

As new and material evidence has been submitted to reopen the 
claim of service connection for PTSD, the appeal to this 
extent is allowed subject to discussion hereinbelow.  



REMAND

In view of the above determination that the veteran's claim 
of service connection for PTSD is reopened, the RO, 
consistent with the principles set forth in Bernard v. Brown, 
4 Vet. App. 384 (1993), must be provided an opportunity to 
further develop the record and conduct a de novo review of 
the reopened claim, based on the evidence in its entirety.

VA has a duty to assist the veteran in the development of 
facts pertaining to his claim.  38 U.S.C.A. § 5107(a) (West 
1991 & Supp. 1998).  The Court has held that the duty to 
assist the veteran in obtaining and developing facts and 
evidence to support her claim includes obtaining all relevant 
medical records.  Littke v. Derwinski, 1 Vet. App. 90 (1990).  

The duty to assist also includes, when appropriate, the duty 
to conduct a thorough and contemporaneous examination of the 
veteran that takes into account the records of prior medical 
treatment.  Green v. Derwinski, 1 Vet. App. 121 (1991).  

While the veteran has been diagnosed with PTSD, the critical 
elements of this diagnosis, most fundamentally those 
concerning the existence of a stressor or stressors, appear 
to be based wholly upon statements of history provided to the 
examiner by the veteran.  Among the requirements for service 
connection for PTSD is credible supporting evidence that the 
claimed in-service stressors actually occurred.  See 
38 C.F.R. § 3.304(f) (1998).  The DD Form 214 does not 
indicate that the veteran was awarded service medals which 
were conclusive of combat experience.  As such, if the 
claimed stressors are not shown to be combat-related, the 
veteran's lay testimony regarding in-service stressors alone 
is insufficient to establish the occurrence of the stressors.  
Dizoglio v. Brown, 9 Vet. App. 163 (1996).

The question of whether the veteran was exposed to a stressor 
in service is a factual determination and VA adjudicators are 
not bound to accept such lay statements simply because 
treating medical providers have done so.  Cohen v. Brown, 10 
Vet. App. 128 (1997); Moreau v. Brown, 9 Vet. App. 389 
(1996); Wood v. Derwinski, 1 Vet. App. 190 (1991) (affirmed 
on reconsideration, 1 Vet. App. 406 (1991)); Wilson v. 
Derwinski, 2 Vet. App. 614 (1992).  In Cohen, supra, the 
Court stressed the need of the examining physician to link 
the diagnosis of PTSD to specific stressor events, as opposed 
to a generalized attribution to military service.  See 38 
C.F.R. § 3.304(f) (1998).  The Court went on to hold that 
where the Board is in doubt on the contributory-basis 
question, that is, on the "link" requirement pursuant to 
38 C.F.R. § 3.304(f) upon review of the medical evidence of 
record, it must remand for clarification.  Cohen, 10 Vet. 
App. 128, 150-151 (1997).

To ensure that all evidence potentially relevant to the 
veteran's claim is obtained, and to ensure full compliance 
with due process requirements, the case is REMANDED to the RO 
for the following development:

1.  The RO should take appropriate steps 
to contact the veteran in order to obtain 
the names, addresses and approximate 
dates of treatment of all health care 
providers, VA and private, who have 
rendered him medical attention for the 
claimed PTSD since service.  When the 
veteran responds and provides any 
necessary authorizations, the RO should 
obtain all treatment records from any 
identified treatment source not currently 
of record.  All records obtained should 
be associated with the claims folder.  

2.  The RO should inform the veteran of 
the critical importance of supplying 
additional, clarifying information as to 
his claimed in-service stressors.  The RO 
should request from the veteran a 
comprehensive statement containing as 
much detail as possible regarding the 
stressors to which he alleges he was 
exposed in service.  The veteran should 
be asked to provide specific details of 
the claimed stressful events during 
service, such as dates of any and all 
incidents to within seven days, types and 
locations of the incidents, service 
numbers and full names of any casualties, 
detailed descriptions of events, unit 
designations to the company level, other 
units involved, and any identifying 
information concerning any other 
individuals involved in the events, 
including their names, ranks, units of 
assignment or any other identifying 
detail.  The veteran must be advised that 
this information is necessary to obtain 
supportive evidence of the stressful 
events and that he must be as specific as 
possible, because without such details, 
adequate research for verifying 
information cannot be conducted.  

3.  Based on any additional information 
obtained regarding the claimed stressors 
and any other pertinent evidence 
currently of record, including 
information obtained from the Marine 
Corps Historical Center, the RO should 
take the appropriate steps to verify all 
claimed stressors of record.

4.  The RO should schedule the veteran 
for a VA psychiatric examination to 
determine the extent and the likely 
etiology of the claimed PTSD.  All 
indicated testing should be accomplished, 
and the claims folder should be reviewed 
by the examiner prior to the examination.  
Based on his/her review of the case, it 
is requested that the examiner express an 
opinion as to the medical probability 
that the veteran is suffering from PTSD 
due to disease or injury which was 
incurred in or aggravated by service.  If 
the veteran is diagnosed with PTSD, the 
examiner should identify each claimed 
stressor which is sufficient to support 
the diagnosis and state whether there is 
a causal relationship between the 
stressor and the veteran's present 
symptomatology.

5.  The RO should then review the record 
and readjudicate the reopened claim of 
service connection on a de novo basis.  
If the determination remains adverse to 
the veteran, he and his representative 
should be provided with a supplemental 
statement of the case and be given the 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board for 
further appellate review.  No action is required of the 
veteran until he receives further notice.  

The purpose of this remand is to obtain additional 
information concerning the veteran's case.

The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of the case.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the RO's to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals


 Department of Veterans Affairs

